*325Opinion by
Keefe, J.
At the trial the Government conceded that the importer was entitled to relief and moved in evidence the amended report' of the collector wherein it was recommended that an allowance in duties be made for the handkerchiefs reported short by the appraiser. In view of the shortage reported by the appraiser and the concession of the Government officials, judgment was entered in favor of the plaintiff directing the collector to reliquidate the entry and make refund accordingly.